Citation Nr: 1625092	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  14-03 400	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing eligibility to  Dependency and Indemnity Compensation (DIC), death pension, and/or accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The appellant and her friend, J.L.


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from April 1967 to October 1970.  He died in March 2013.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from an administrative decision issued in September 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center (PMC) in St. Paul, Minnesota.  The matter has since been transferred to the jurisdiction of the Seattle, Washington, RO.  

In January 2016, the appellant and her friend, J.L., testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

When a veteran dies, his or her surviving spouse may be eligible to VA death benefits, to include DIC benefits, death compensation, and death pension.  See 38 U.S.C.A. §§ 1121, 1310, 1541; 38 C.F.R. §3.50(a).  VA DIC benefits are payable to a surviving spouse who was married to a veteran: (1) within 15 years of the end of the period of service in which the injury or disease causing the veteran's death was incurred or aggravated; or (2) one year or more; or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. § 1304; 38 C.F.R. § 3.54(c). 

Consequently, "surviving spouse" status is a threshold requirement for DIC, death pension, and accrued benefits.  A surviving spouse for VA purposes is defined as a person of the opposite sex whose marriage to a veteran meets the requirements of 38 C.F.R. §3.1(j) and who was the spouse of the veteran at the time of the veteran's death; and (1) who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the spouse; and (2) has not remarried or has not since the death of the veteran lived with another person and held himself/herself out openly to the public to be the spouse of such other person.  See 38 C.F.R. §§ 3.50(b), 3.53.  

With regard to the requirement that there be continuous cohabitation, the statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b).  

A surviving spouse may qualify for pension, compensation, or dependency and indemnity compensation under the appropriate circumstances.  See 38 C.F.R. §3.54.  The appellant has the burden to establish her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994).  

The Board notes that on June 26, 2013, the United States Supreme Court ruled that Section 3 of the Defense of Marriage Act (DOMA), which limited the definition of marriage to spouses of the opposite sex, is unconstitutional.  U.S. v. Windsor, 133 S. Ct. 2675.  The President of the United States has accepted the Attorney General's recommendation that the Executive Branch of government, to include VA, cease enforcement of the definitions of "spouse" and "surviving spouse" in Title 38 to the extent that they limit Veterans' benefits to couples of the opposite sex.  

VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. 
§ 3.1(j); see Sanders v. Brown, 6 Vet. App. 17 (1993).  38 C.F.R. § 3.205 provides that marriage may established by one of several types of evidence, including a copy of the public or church record of marriage, an official report from the service department as to a marriage which occurred while the veteran was in service, an affidavit of the clergyman or magistrate who officiated, or the original certificate of marriage. 38 C.F.R. § 3.205(a).  

The record reflects that the Veteran reported that he was first married in April 1970 to M.B.J. in San Diego, California, and a marriage certificate to such effect is of record.  He further indicated that they were divorced in February or March 1992 in Vancouver, Washington.  The Veteran then reported that he was married a second time in May, June, or July 1992 in Vancouver, Washington, to B.L.S., and a divorce decree on file reflects they were divorced in July 2006.  Finally, an August 2006 marriage certificate reflects that the Veteran and the appellant were married in the state of Washington in August 2006.  However, the record does not appear to contain a divorce decree from the Veteran's first marriage, or a marriage certificate from the Veteran's second marriage.  While on remand, an attempt to obtain such documentation should be made.   

In December 2011, the Veteran notified VA that he was seeking a divorce from the appellant, and asked that she be removed from his VA compensation benefits as his dependent.  Furthermore, while not currently on file, the AOJ referenced a Decree of Legal Separation, which reportedly indicated that the appellant was to vacate the home by February 1, 2013.

The Veteran died in March 2013.  The divorce was not finalized prior to his death.  According to a June 2013 administrative decision, the appellant filed a claim for DIC benefits in May 2013.  The decision found that the appellant did not meet VA's definition of "surviving spouse," finding that she and the Veteran did not live together continuously from the date of their marriage until the date of the Veteran's death, and that the appellant was not without fault in causing the separation.  

The appellant asserts that, while she and the Veteran initially separated due to her health problems, which required him to reside in a nursing home, he subsequently sought a legal separation because he did not want her to be liable for any debts of his estate following his death.  She further claims that she was not at fault in causing the separation; rather, the Veteran had requested it in order to protect her financially from any debts of his estate.  She further noted that she and the Veteran continued their relationship while he resided in a skilled nursing facility; she visited him often, took an active part in his medical care, and planned to resume living with him upon his discharge from skilled nursing care.  During her January 2016 hearing, she indicated that the Veteran's home was in foreclosure, and that he had asked her to vacate the house because of such situation.  She then lived in her car for a short period of time before moving into the couple's motor home, which was parked on a friend's property.  

A December 2011 VA treatment record indicates that the Veteran reported that he was seeking a divorce.  He reported that the appellant was living in his home and that he "expects she will move out.  He would like to being planning for a possible discharge home at some point after the start of 2012."  He and his provider then discussed obtaining grant monies in order to remodel the Veteran's bathroom to accommodate his disability.  The Veteran also "acknowledged that he would need assistance at home and asked about nursing and aide assistance."  This record tends to show that the Veteran planned to return to his home, and that foreclosure proceedings were not immediately planned.  

The Veteran was hospitalized at a VA medical facility from June 2012 to July 2012.  Although a complete set of records has not yet been obtained, a master record notation indicates that the Veteran's emergency contacts and next of kin were listed as his daughters and sister, without mention of the appellant.  

Additionally, the Veteran's death certificate reflects that, with regard to his marital status at the time of his death, he was married, but separated.  With regard to his surviving spouse's or domestic partner's name (as identified by the name prior the first marriage), the appellant's first name was listed, but her last name was noted to be unknown.  The information for the death certificate was provided by the Veteran's daughter.  Similarly, the record reflects that his daughter paid for his funeral and burial.  

The foregoing tends to show that the Veteran intended to return to his home after he left skilled nursing care in early 2012, that his home was not in active foreclosure, and that he did not intend to resume a marital relationship with the appellant.  As a result, the record as it stands is insufficient to determine whether the appellant had any fault in causing the legal separation, or whether the couple intended to resume living together after the Veteran's discharge from skilled nursing care.  

Remand is required in order to obtain evidence concerning the details of the separation, including the Decree of Legal Separation, which, although referenced by the AOJ in the June 2013 decision and November 2013 statement of the case, is not of record, and any other relevant court documents.  In addition, as the most recent relevant VA treatment record is dated March 2012, and there is evidence that the Veteran received VA treatment subsequent to that date, all VA treatment records since March 2012 must be obtained, as they may be relevant to the appellant's assertion that she was actively involved with the Veteran despite the legal separation.  Similarly, as the appellant testified that she maintained a relationship with the Veteran while he was in a nursing home in 2012-2013, any records from such facility should be obtained.   

Finally, the Board notes that the appellant's May 2013 claim for compensation, as well as a May 2013 letter sent to her by VA asking for additional information on her marital status, are not of record and must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the divorce decree from the Veteran's first marriage to M.B.J., reportedly ending in February or March 1992 in Vancouver, Washington, and a marriage certificate from the Veteran's second marriage to B.L.S., reportedly taking place in May, June, or July 1992 in Vancouver, Washington, from any appropriate source.  All efforts to obtain such records should be documented.

2.  Obtain a copy of the appellant's and Veteran's Decree of Legal Separation and any other relevant court documents pertaining to their legal separation from any appropriate source, to include requesting such documentation from the appellant.  All efforts to obtain such records should be documented.

3.  Locate and associate with the record the appellant's May 2013 claim for DIC benefits, as well as the letter sent to her by VA in May 2013 asking for additional information as to her marital status.  

4.  Obtain the Veteran's VA treatment records dated from March 2012 until his death in March 2013.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the record.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.§ 5103A(b)(2) and 38 C.F.R.         § 3.159(e).  

5.  After obtaining any necessary authorization forms from the appropriate individual, obtain records from the nursing home where the Veteran resided in 2012-2013.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the appellant and afford her an opportunity to submit any copies in her possession.

6.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

